O’Brien, P. J. (dissenting):
I dissent from the conclusion reached by the majority of the court.
*747Margaret Clifford acquired the land in question hy purchase, and at the time of her death in 1882, section 4 of chapter 115 of the Laws of 1845 (as amd. by Laws of 1875, chap. 38) was in force. This statute gave to her alien heirs, whether resident or non-resident (Smith v. Smith, 70 App. Div. 286; Goodrich v. Russell, 42 N. Y. 177), the right to take and hold their share of her real property, subject to escheat at the instance of the State in an appropriate action brought by it for that purpose, unless the alien filed an announcement of his intention to becoriie a citizen.
It is undisputed that upon the death of Margaret Clifford the land passed to her mother for life, with remainders to her three sisters and two brothers (3 E. S. [7th ed.] 2211, § 6), one of whom was Patrick Casey, a non-resident alien, who so remained up to the time of his death and who did not file the statutory certificate annoxxncing his intention of becoming a citizen. As already indicated, under the law of 1845 (supra), as amended, he was entitled to take and hold as heir of Margaret Clifford his share of the latid, subject to the rights of the State. Although he did not file the certificate mentioned, the State brought no action to have his interest declared escheat, and he held the sarne up to the time of his death. But the ■statute of 1845 above cited, while it gave him the right to take and hold an interest in the land, did not give him the right to transmit that interest by descent. (Renner v. Muller, 44 N. Y. Super. Ct. 544.) Nor was that right conferred upon lxi-m by chapter 111 of the Laws of 1877, as that statute only empowered an alien to convey land.
By the commo.n-law rule applicable to this State an alien has no inheritable blood. He can neither take land by inheritance nor transmit it by descent, and upon his death it escheats to the State. (Goodrich v. Russell, supra; Jackson v. Adams, 7 Wend. 367; People v. Irvin, 21 id. 128; Mooers v. White, 6 Johns. Ch. 360.) Therefore, before the court can properly hold that an alien is relieved from this disability it is necessary that some statute be found which specifically changes the common law in this respect. I do not find any statute conferring upon Patrick Casey that x’ight, and as the State during his .lifetime could have successfully prosecuted an action to have his interest in the property declared escheat, my conclusion is that his interest must be so declared in this action, *748to which the State was a party and wherein it prayed for this judgment.
The further claim of appellants that they are ■ entitled to all the property b'y. adverse possession, I think was correctly decided against them by the trial court. Adverse possession did not begin ■ to- run as to the remaindermen until after the death of the life tenant in 1899 (Snow v. Monk, 81 App. Div. 206, 211) and, therefore, a sufficient time has not elapsed to enable the appellants to. acquire title in this way.
I think, therefore, the judgment should be- affirmed, with costs.
Judgment modified as directed in opinion, and as modified affirmed, with costs to defendant Coddiügton as against the People. ■